Citation Nr: 1610611	
Decision Date: 03/16/16    Archive Date: 03/23/16

DOCKET NO.  14-04 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for depression, to include as secondary to service-connected degenerative joint disease, status post left third metatarsal fracture.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to an initial evaluation in excess of 10 percent for degenerative joint disease, status post left third metatarsal fracture.

4.  Entitlement to nonservice-connected pension benefits to include special monthly pension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The Veteran had active service from January 1960 to July 1960. 

This case comes before the Board of Veterans' Appeals (the Board) on appeal from May 2013 and September 2013 rating decisions of the Providence, Rhode Island Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran, in his February and October 2014 VA Form 9, Appeal to Board of Veteran's Appeals, indicated that he desired a hearing before the Board in order to present testimony on the issues on appeal.  He was thereafter scheduled for a videoconference hearing at the RO.  However, he subsequently cancelled his hearing request.  In any event, as will be discussed below, he has withdrawn his appeal.

The Board has reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system folder.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDING OF FACT

In February 2016, prior to the promulgation of a decision in the appeal, VA received notification from the Veteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.











ORDER


The appeal is dismissed.



____________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs